Case 2:20-cv-01268-ILRL-MBN Document 1 Filed 04/23/20 Page 1 of 6

 

The United States District Court
' for the
Eastern District of Louisiana
ANGEL M. HANBERRY
( PLAINTIFF) Date 04/22/2020
Vs ;
PLAIN GREEN LLC 20-0 1268
( Defendant) |
sues ss SECT.BMAG.5
Jurisdiction ‘
Angel M. Hanberry
12330 willow Dr.

New Orleans, LA 70131

Partles

Piain Green

93 Mack Road

Suit 600 P O. Box 270
Box Elder, MT

COMPLAINT:

Angel M. Hanberry
12330 willow Dr

Suit 600 P O. Box 270

Now comes Plaintiff Angel M, Hanberry and brings this action under Sections 623(a)5)
of the Fair Credit ACT(FCRA) 15 USC {] 1681-168 1u, to obtain monetary civil penalties
for Defendant's violations of the FCRA, Plain Green, account # 7572xx, and from this

point on be known as Defendant.

1)Defendant is a for profit organization, existing and doing business under the laws of
Montana that Defendant’s home office was exclusively used on a regular basis as a

place of business, 93 Mack Road, Suite 600, P.O. Box 270 Box Elder, MT.
Case 2:20-cv-01268-ILRL-MBN Document 1 Filed 04/23/20 Page 2 of 6

® a

2). Defendant, is a “debt collector” as that term is defined In Section 803(6) of the FDCPA, 15 U.S.C. |]
4692a(6). As part of its debt coffecticn activities, defendant furnishes Information to consumer
reporting agencies. As such, the defendant is subject to Section 623 of the FCRA, 15 U.S.C. |] 16815-2,
which imposes a sestes of duties and prohibitions upon any person or entity that furnishes information
ta a consumer reporting agency. :

 

3). The FCRA was enacted in 2970 and became effective on Apri 25, 1971, and has been in force since

that date. in 1936, the FCRA was amended extensively by Congress. Among other things, Congress
added Section 623(a}(5) of the Act, which became effective on October 2, 1957.

 

{5) In that, fora period of time, they reported dates of delinquency to credit

reporting agencies,
including delinquency dates, that were later then the month and year of the commencement of the
delinquency. See exhibit (ajcopies of the CRA reports.

6}. The acts and practices in paregraph 6 constitute violations of Section 623{a)(S) of the FCRA, 15
prac: age se eataant Seton 62a of the FCRA, 15 U.S.C. [| 1681¢{a}{1}, the acts and
a S also constitutes unfair or deceptive practices in violation
Section S{a) of the FIC Act, 15 U.S.C. | | 45{a) “= . *

Viniations committed: see EXHIBIT (A)
1) No date of last activity. no date of sold account. $ 2000.00
2) Date closed not reported, and by whom, FCRA 623(a) (4) not reported. $ 1000.90
Case 2:20-cv-01268-ILRL-MBN Document1 Filed 04/23/20

3) Ro credit Hit.
4) Reporting a charge /off with @ bal due.
5} 6232}2) no response to 623 relnvestigation request for conection
Total fines due as per FCRA Violations :

 

Page 3 of 6

$ 1000.00
$ 1000.00
$ 1000.60
$ 3000.00.
Case 2:20-cv-01268-ILRL-MBN Document 1 Filed 04/23/20 Page 4 of 6

12330 Willow Dr.

New Orleans, LA, 70131
(504) 261-5319

fleas. S228. GHhafes

ERB I BITS
Case 2:20-cv-01268-ILRL-MBN Document 1 Filed 04/23/20 Page 5 of 6

04/22/2020

THE UNITED STATES DISTRIC COURT
FOR THE

EASTERN DISTRIC OF LOUISIANA

Civil Complaint: Hanberry (Pro Se) vs. Plain Green email 16 pages by Angel M.
Hanberry, 12330 Willow Dr. NOLA. (504) 261-6200

 

TO THE PRO SE CLERK
1) CIVIL COVER SHEET
2) TWO COPIES OF AO 440
3) ONE COPY OF AO 240

4) COMPLAINT WITH EXHIBITS

 

Aor Aawberr,

Angel M. Hanberry
Case 2:20-cv-01268-ILRL-MBN Document 1 Filed 04/23/20 Page 6 of 6

LAEDdb.ProSeDocs

From: Leo Desselle <Idess12853@aol.com>

Sent: Wednesday, April 22, 2020 2:10 PM

To: LAEDdb_ProSeDocs

Subject: Civil complaint to be filed Hanberry vs Plain Green
Attachments: hanberry v plaingreen.pdf

please file, Angel M Hanberry, 504-261-6200
